PER CURIAM.
Jack R. Fena was admitted to the practice of law in 1952. On July 1,1977 he was appointed to the Tax Court of the State of Minnesota. At that time he was a sole practitioner in the City of Hibbing. On January 16, 1981 the Board of Judicial Standards filed a complaint alleging that Fena had not closed his law practice in a reasonable time as required by Canon 7 of the Code of Judicial Conduct.
Fena was not reappointed a tax judge and returned to the private practice of law on February 2, 1981. Jurisdiction of the complaint filed by the Board of Judicial Standards was transferred to the Board of *843Professional Responsibility pursuant to the applicable rule in Minnesota. (Rule 2(d), Rules of Board of Judicial Standards). Following investigation of the complaint the Board and the respondent entered into a stipulation for disposition of the complaint. We adopt the recommendation contained in the stipulation.
Therefore, based on the records, files and proceedings before this court and on the stipulation between the respondent and the Board of Professional Responsibility, Jack R. Fena is hereby publicly reprimanded and is assessed $500 costs.
KELLEY, J., took no part in the consideration or decision of this case.